Citation Nr: 0632689	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  00-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disease of 
central nervous system with spastic paraparesis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of lumbar myelogram.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  The veteran's military occupational specialty was a 
radio operator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1976 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

As an initial matter, the Board notes that the issue of 
service connection for a disease of central nervous system 
with spastic paraparesis has been pending since December 1976 
when the Chicago RO received a document, which the Board 
construes as a substantive appeal.  It was previously 
characterized in September 1999 correspondence by the St. 
Petersburg RO as a claim to reopen, and in the May 2000 
statement of the case as whether a September 1999 letter from 
the veteran was a timely filed notice of disagreement.  
However, the issue has been recharacterized on appeal as 
entitlement to service connection for a disease of the 
central nervous system with spastic paraparesis, as reflected 
on the title page.

In July 2005, the veteran presented testimony before a 
Decision Review Officer sitting at the RO.  In January 2006, 
the veteran testified before the undersigned Veterans Law 
Judge sitting at the RO.  Transcripts of the hearings are 
associated with the claims folder and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran ambulates by wheelchair and the medical evidence 
shows that he has lumbar myelopathy, a disease of the central 
nervous system with spastic paraparesis of unknown etiology.  

The Board notes that the veteran's July 1967 induction 
examination report did not note a disease of the central 
nervous system with spastic paraparesis; bilateral pes 
planus, bilateral hallux valgus, and bilateral 5th overriding 
toe were noted.  The report also reflects that the veteran's 
feet were casted when he was a child.  During service, the 
veteran was referred for podiatric and orthopedic 
consultations after complaints of foot pain.  A November 1967 
treated record shows complaints of pain in the thighs; spasms 
were noted on examination.  According to a December 1968 
orthopedic consultation report, the veteran was diagnosed 
with mixed cerebral palsy based on evidence of a definite 
steppage-gait, severe pes planus probably due to muscle 
imbalance, left facial nerve involvement, and slurring of 
speech.  According to a post-service VA examination report 
dated in September 1975, the veteran noted pre-service 
treatment of the lower extremities.  

According to a March 1975 statement, a private physician, Dr. 
Dereng, noted that as a child, the veteran, had a condition 
of the legs but was unaware of the actual diagnosis.  Dr. 
Dereng concluded that the veteran had spasticity of the lower 
extremities that pre-existed service, and that such condition 
was aggravated during service.  Dr. Dereng also noted that 
further evaluation was necessary to determine whether the 
veteran's spasticity was a congenital or familial peroneal 
palsy.  

In April 2001, the Board remanded the issue in order to 
afford the veteran a VA examination to determine the current 
nature and etiology of the veteran's central nervous system 
disability.  The examiner was requested to also comment on 
the date of onset of such disability; whether it stemmed from 
a disease process, injury or a congenital anomaly; and 
whether it was incurred or aggravated during service.  

In December 2003, the veteran underwent a VA neurological 
examination; assessment was lumbar myelopathy.  The examiner 
concluded that the veteran's spasticity in the lower 
extremities is likely a congenital process or at the very 
least, a process which started during childhood and matured 
throughout the years.  The examiner also stated that while it 
is difficult to determine whether the veteran's disability 
was aggravated during service, he concluded that there was no 
evidence of significant aggravation or permanent worsening 
during service, given the absence of back complaints in 
service.  On review, however, the Board finds that additional 
development is necessary because the examiner did not discuss 
whether the veteran's in-service foot problems, muscle 
spasms, and diagnosis of cerebral palsy (symptoms included 
staggering gait, facial nerve involvement, slurred speech) 
represented an increase in disability.  

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See VAOPGCPREC 3-2003, July 16, 
2003.  

The Board also finds that further development is necessary 
with respect to the veteran's § 1151 claim.  The veteran 
contends that he incurred additional disability as a direct 
result of a lumbar myelogram performed at the Hines, 
Illinois, VA Medical Center (VAMC) in November 1975.  The 
veteran asserts that when the doctor removed the dye from his 
spine, his spinal nerves were hit on 3 occasions, which 
caused his body to shake violently.  He claims that since 
that surgery, his condition has progressively gotten worse.  

The law provides, in pertinent part, that a veteran may be 
awarded compensation for additional disability, not the 
result of his willful misconduct, if the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2005).  On review, the Board 
finds that a VA examination is necessary in order to 
ascertain whether the veteran has additional disability 
resulting from the lumbar myelogram in conducted in November 
1975.

The veteran also asserts that he is entitled to service 
connection for PTSD.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).

VA treatment record dated in May 2003 show that the veteran 
exhibited symptoms consistent with PTSD.  In January 2004, 
the veteran was admitted to a VA hospital for rehabilitation 
therapy; discharge summary report shows a diagnosis of PTSD.  

The veteran has claimed the following stressors:  1).  He 
carried a young civilian girl on a stretcher who had been 
badly injured in the arm;  2).  In 1969, while on guard duty 
at Camp Bearcat, a colonel threw gas into a perimeter to test 
the attentiveness of the guards.  The veteran, who was on 
perimeter guard duty, started firing, only to find out that 
he was firing at his own men.  He was afraid that he had 
injured a fellow soldier; and 3).  The veteran lost fellow 
soldiers who were killed during combat.  (See the veteran's 
June 2000 and May 2001 statements, a May 2003 VA consultation 
report, and the January 2006 hearing transcript).  Given the 
veteran's statements and testimony and the fact that there is 
a current diagnosis of PTSD, the Board finds that an effort 
should be made to attempt to verify, if possible, the 
veteran's claimed stressors.

Finally, during his January 2006 hearing, the veteran stated 
that he has been receiving group therapy for his PTSD for 2 
to 3 years from the mental health clinic at Bay Pines VAMC.  
The Board finds it necessary to obtain such treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records dated from 2003 to the present 
from the mental health clinic at Bay 
Pines VAMC.

2.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current nature and etiology 
of the veteran's disease of the central 
nervous system with spastic paraparesis.  
The claims folder must be available for 
review in conjunction with the 
examination.

For each disease of the central nervous 
system identified, the examiner should 
comment as to whether it was present in 
service, and if so, whether it pre-
existed service, and if so whether it 
underwent a permanent worsening beyond 
the natural progression of such 
disability during active service.  The 
examiner should indicate to what degree 
of medical certainty any conclusion can 
be made.  The examiner should reconcile 
any opinions with the service medical 
records showing evidence of cerebral 
palsy, foot problems, and muscle spasms 
of the thighs, as well as Dr. Dereng's 
March 1975 opinion, and the December 2003 
VA examination report.  

All findings and the reasons and bases 
therefore, should be set forth in detail.  

3.  The RO should schedule the veteran 
for an examination of the spine to 
determine whether he currently has 
additional lumbar spine disability as a 
result of a November 1975 myelogram 
performed at Bay Pines VAMC.

The examiner is requested to identify any 
disability associated with the veteran's 
lumbar myelogram and to specifically 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran currently has additional 
lumbar spine disability that was caused 
by VA hospital care, medical or surgical 
treatment, or examination furnished the 
veteran, and the proximate cause of such 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(b) an event not reasonably foreseeable.

All findings and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the 
examination.

4.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressor(s).  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  He should be 
informed that such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

5.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in June 2000 and May 
2001 statements, a May 2003 VA 
consultation report, and the January 2006 
hearing transcript.  Provide JSRRC with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor(s), the RO must specify 
what stressor(s) in service it has 
determined is established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If the RO determines that the record 
establishes the existence of a 
stressor(s), then the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD based on the verified 
stressor(s).  The RO must specify for the 
examiner what, if any, stressor(s) that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

8.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for a disease of the 
central nervous system with spastic 
paraparesis, § 1151 claim for residuals 
of lumbar myelogram, service connection 
claim for a low back injury, and service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2005), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


